Citation Nr: 1723287	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  Jurisdiction of this case was subsequently transferred to the VA Regional Office (RO) in Boise, Idaho.  

The Veteran's substantive appeal contains a request for a travel board hearing.  The claims file reflects that the RO notified the Veteran that he had been scheduled in April 2012 for a hearing before a Veterans law Judge (VLJ).  The Veteran failed to report for the hearing, and the notification letter has not been returned as undeliverable.  The Veteran has not explained his failure to report or requested rescheduling of the hearing.  The request for a travel board hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d)(2016).  

The Board previously remanded this case for additional development in January 2013.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The Veteran's service-connected chondromalacia of the right knee patella does not prevent him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for referral of a claim of entitlement to a TDIU due to service-connected chondromalacia of the right knee patella are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in February 2013, prior to the initial adjudication of the TDIU claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records, VA treatment records, private treatment records, and written statements that were submitted by the Veteran.  Those documents are now associated with the Veteran's claims file.  

Further, in January 2013, the Board remanded the appeal for further development.  Specifically, as to the TDIU claim, the Board directed the AOJ to complete any additional evidentiary development necessary to adjudicate the claim and send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete with instructions to return the from to the AOJ.  The AOJ sent the letter and form to the Veteran in February 2013.  As of the date of this decision, no response has been made.  Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

II. TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected chondromalacia of the right knee patella is rated as 10 percent disabling.  Thus, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected chondromalacia of the right knee patella for purposes of an extra-schedular evaluation.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (Court remanded TDIU claim for Board to provide reasons or bases where Board had not given extra-schedular consideration to the claim). 

The factors with respect to a TDIU extra-schedular rating merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  With that said, the Board itself cannot assign an extra-schedular rating in the first instance.  The Board must consider whether to refer a case to the Director of Compensation Service for an extra-schedular evaluation.  

In the present case, the Board does not find that referral to the Director of Compensation Service is warranted.  

In December 2007, the Veteran submitted a VA Form 28-1900 (Disabled Veterans Application for Vocational Rehabilitation) and reported in it that he had high school diploma and one year of college experience.  Also, the Veteran noted that he was unemployed at that time.  However, in a May 2010 C&P examination report, the VA medical examiner noted that the Veteran had been employed full-time as a technical assistance (telephone help) for 1-2 years.  The examiner in the same report observed that the Veteran's disability had "significant" effects on the usual occupation.  The VA exam report also indicates that the Veteran did not lose any time from work in the previous 12-month period.   

The Veteran has not submitted any evidence demonstrating that his service-connected chondromalacia of the right knee patella precludes him from engaging in substantially gainful employment; and there is no competent medical evidence of record indicating such.  As noted in the Introduction above, the Veteran failed to report for the travel Board hearing, and the notification letter has not been returned as undeliverable.  Further, the AOJ sent a VA letter and application for individual unemployability to the Veteran on February 27, 2013 for his consideration and completion.  As of the date of this decision, no response is of record.  

There is no evidence that these conditions, without more, would prevent him from obtaining gainful employment.  The evidence in fact demonstrates that he was employed full-time in May 2010 even after his right knee disability was found service-connected in February 2008.  During the VA examination, he complained primarily of feelings of instability and stiffness after prolonged sitting, and being unable to jog.  It was also noted that he could stand for 15-30 minutes, and walk 1-3 miles.  The examiner noted that the disability had a severe impact on his ability to engage in sports, and a moderate impact on his ability to exercise, but only a mild impact on activities such as chores, shopping, travelling, and driving.  Although the VA examiner noted that the disability had significant effects on his disability, the same VA examiner also indicated that no time had been lost from work due to that disability in the previous 12 months.  It must be noted that a compensable disability rating is itself a recognition of some industrial incapacity.  The overall clinical findings simply do not suggest that the disability renders him unable to obtain or maintain employment, and the Veteran himself has not so asserted with any specificity.  Therefore, the Board finds referral of the matter to the Director of Compensation Service for consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted. 

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


